Citation Nr: 0102507	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-04 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT PRE-HEARING CONFERENCE ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to 
September 1948.  He died in February 1998.  The appellant is 
the brother of the veteran and the administrator of the 
veteran's estate.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes that following the veteran's death, the 
veteran's representative, Amvets, withdrew representation.  
The appellant does not have representation in this matter.


REMAND

The appellant requested a Travel Board hearing before a 
member of the Board on his March 1999 substantive appeal.  
Instead of an in-person Travel Board hearing the RO scheduled 
the appellant for a video conference hearing in January 2000.  
When the appellant appeared in January 2000, he indicated 
that a video conference hearing was not acceptable to him and 
he again requested that he be provided a Travel Board hearing 
with the Member of the Board present in person.  As such, the 
veteran has not waived his right to a hearing at the local RO 
before a Member of the Board present in person.  38 C.F.R. 
§ 20.700(e) (2000).  Accordingly, the appellant must be 
afforded a hearing before a Travel Board Member in person 
prior to action on his appeal.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request the names, addresses and dates 
of treatment of the veteran by all VA and 
private medical providers since service.  
The RO should contact all identified 
providers and request a copy of all 
reports of treatment not already of 
record.  Any authorization necessary for 
the release of such documents should be 
obtained.

2.  The RO must obtain a copy of all 
reports of treatment of the veteran by the 
VA since service, including as an in-
patient and resident of a VA nursing home, 
and including the veteran's terminal 
medical treatment reports.  All such 
reports not previously of record should be 
associated with the claims folder. 

3.  The veteran's claims folder must be 
forwarded to an appropriate specialist(s) 
for review and an opinion as to whether it 
is at least as likely as not that the 
cause of the veteran's death, including 
other significant conditions contributing 
to death, or which materially hastened 
death, are etiologically related to, or 
were aggravated by, service or service-
connected disability.  The reasons for all 
opinions expressed must be outlined in 
detail.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  When the above action has been 
accomplished, and if the benefit sought 
has not been granted to the appellant's 
satisfaction, the RO should schedule the 
appellant, in accordance with the docket 
number of this case, for a hearing 
before a member of the Board present in 
person at the RO.


Thereafter, the case should be returned to the Board, if in 
order, after compliance with applicable appellate procedures.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



